Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 11/21/2022 is acknowledged.  The traversal is on the ground(s) that the Office has not cited any evidence in support that there would be a search burden.  This is not found persuasive because the restriction requirement explicitly identified different classifications for each invention and different fields of search that would be required. Accordingly, a search burden is evident. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/21/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an aqueous solution or a concentrate” within step a) and then later recites “said aqueous solution or said aqueous concentrate” within step b). The “said aqueous concentrate” terminology lacks antecedent basis, which renders the scope of the claim unclear. Recitation of “an aqueous concentrate” within step a) is suggested. 
As claims 2-9 depend from claim 1, they are rejected for the same issue discussed above. 
Claim 3 recites “phosphate (HPO42-, NaH2PO4-, and Na3PO43-) salts”. The “phosphate” genus is broader in scope then the recitations within the parentheses (for instance, there can be KH2PO4- and K3PO43- salts). It is unclear whether Applicant means to limit the scope of the claim to the particular species listed within the parenthesis. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 5 recites “copolymers of acrylic acid and 2-acrylamido-2-methylpropanesulfonic in their corresponding partially or fully salified forms”. The scope of the claim is indefinite as an incomplete chemical structure is presented; specifically, it is unclear what particular functional group is meant or implied by “sulfonic” (e.g. sulfonic acid, sulfonic chloride, sulfonic amide, etc). 
Claim 8 recites “the mixture”, which lacks antecedent basis. It is unclear what material or combination of materials within claim 1 “the mixture” is referring to. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain (U.S. Pat. No. 5,767,053).
Regarding Claims 1, 3, 6, and 9, Germain teaches methods of making particular foam control agents (Abstract) and describes an embodiment within Examples 11-22 where aqueous solution/dispersion of polycarboxylate binder is provided, mixed with a silicone foam control agent liquid concentrate, and then dried via spray granulation to provide foam control agent in granular form (Col. 12, Lines 20-66 and Col. 13, Lines 30-55). The polycarboxylate can be partially/fully salified (Col. 7, Line 66 to Col. 8, Line 24). In Example 16, 9.25 pbw of antifoam concentrate is combined with 22 pbw of binder (Table II) the latter being a 40 wt% aqueous solution (Col. 13, Lines 26-29). Therefore, Example 16 is seen to possess 8.8:9.25 = 48.8:51.2 water-soluble/dispersible organic polymer : foam control agent. 
Thus, the particular embodiment of Germain differs from the subject matter claimed only by the particular ratio of water-soluble/dispersible organic polymer : foam control agent. In this regard, Germain teaches 0.001-30 pbw of silicone antifoam and 0-30 pbw of binder can be used (Abstract) and thus, Germain is seen to infer overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Germain suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Germain. See MPEP 2123.
 Regarding Claims 2 and 7, the silicone foam control agent used by Germain is a combination of silicone with hydrophobic silica and is free of polycarboxylate binder (Col. 12, Lines 20-44).
Regarding Claim 4, Germain teaches the binder can contain lesser amounts of other monomers such as styrene (Col. 8, Lines 18-22). Therefore, Germain describes embodiments where the binder contains a plurality of aromatic rings.
Regarding Claim 8, Germain teaches the further inclusion of surfactant when mixing (Table II). 
Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 2014/0336284 A1). 
Regarding Claims 1, 3, 6, and 9, Sakurai teaches methods of forming powder antifoaming agents (Abstract) and describes an embodiment in Example 3 where 6 pbw of silicone antifoaming agent concentrate is mixed with 12 pbw of water-soluble encapsulate and is subsequently spray dried to yield powder antifoaming agent (¶ 82-83 and 63-78). The ratio of encapsulate to foam control agent is roughly 67:13. While the encapsulate used (maltodextrin) is not salified, Sakurai teahces the water-soluble encapsulate can be polymers such as sodium carboxymethyl cellulose (¶ 40, 45). Thus, it would have been obvious to one of ordinary skill in the art to substitute maltodextrin with sodium carboxymethyl cellulose, thereby predictably affording workable powder antifoaming agents in accordance with the teachings of Sakurai. Sodium carboxymethyl cellulose is an organic polymer bearing polyacid (carboxylate) groups that are partially/fully salified. 
The protocol described by Sakurai differs from what is claimed in that encapsulate is provided/mixed in the form of a solid as opposed to an aqueous dispersion/solution/concentrate. In this regard, Sakurai essentially teaches the materials are mixed together with a portion of water until homogenized; after which more water is added to create a final aqueous emulsion/dispersion (¶ 82-83). Thus, in a sense, the claimed method is seen to be an alternative order of mixing, where water/encapsulate is first mixed to form aqueous solution/dispersion, which is then mixed with the other materials. In this regard, it has been previously held that a selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results. MPEP 2144.04(IV)(C). In the present case, as noted above, the claimed method and the method of Sakurai differs with respect to the order of mixing ingredients. It is further noted Sakurai describes several examples where an aqueous mixture of carboxymethyl cellulose is used when mixing, albeit as a thickener (Table 1, ¶ 74). Thus, the position is taken that it would have been obivous to one of ordinary skill in the art that any order of mixing can be used, inclusive of mixing encapsulate and water followed by mixing with foam control agent concentrate, and that doing so would predictably afford the same powder antifoaming agents in the absence of new or unexpected results associated with the particular order of mixing. 
Regarding Claims 2 and 7, the silicone foam control agent used by Sakurai is a combination of silicone with hydrophobic silica and is free of encapsulate (¶ 63-65).
Regarding Claim 8, the mixtures of Sakurai further comprise surfactant (¶ 66-70; Table 1). 
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically, none of the references above, either alone or in combination, suggest the particular polymers of claim 5. 
Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reuter (U.S. Pat. No. 4,419,260) describes the creation of spray-dried detergents containing antifoaming agents created from an aqueous dispersion (B) that is made by mixing liquid antifoaming silicone agent with water soluble/swellable organic polymer (Abstract) such as sodiumcarboxy cellulose dissolved in water (Col. 7, Lines 56-61). However, Reuter teaches the weight ratio of silicone to film-forming polymer ranges from 10:1 to 2:1 (Col. 5, Lines 35-36), equivalent to A:B ratios spanning 33:67 to 9:91. Thus, Reuter fails to describe the instantly claimed weight ratio and is not seen to provide sufficient motivation to arrive at the ratios claimed. 
Lenoble (U.S. Pat. No. 6,165,968), Benbakoura (US 2009/0118399 A1), Chao (US 2013/0309498 A1), and Colson (US 2016/0177225 A1) are applicable toward the instant claims, but are presently seen to be cumulative with respect to the prior art relied upon above. Neither reference is seen to suggest the particular polymers of claim 5. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764